1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    CHARLES HOLMES,                                      Case No. 3:16-cv-02458-MMA-BLM
10                                       Plaintiff,
                                                          ORDER RE: PLAINTIFF’S EX
11   v.                                                   PARTE MOTION FOR EXTENSION
                                                          OF TIME
12   ESTOCK, et al.,
13                                   Defendants.          [Doc. No. 111]
14
15
16         Plaintiff Charles Holmes, a California inmate, brings this civil rights action
17   pursuant to 42 U.S.C. § 1983 alleging violations of his Eighth Amendment right to
18   adequate medical care. Plaintiff, proceeding through counsel, has filed a Third Amended
19   Complaint (“TAC”) against Defendants. See Doc. No. 81. Defendants move for
20   summary judgment as to all claims. See Doc. No. 96. To date, for reasons set forth in an
21   order issued by the Court on January 29, 2020, see Doc. No. 110, Plaintiff has not filed a
22   response in opposition to Defendants’ motion for summary judgment despite being
23   granted multiple extensions of time in which to do so. See Doc. Nos. 100, 102, 110.
24         Plaintiff now moves for an additional extension of time in which to file a response
25   in opposition to Defendants’ motion. See Doc. No. 111. Plaintiff’s counsel has
26   submitted a declaration in support of the ex parte motion. See id. Plaintiff’s counsel sets
27   forth several grounds in his declaration regarding the failure to file a response brief, and
28   states that he intends to withdraw as counsel of record. As such, Plaintiff’s counsel

                                                      1
                                                                              3:16-cv-02458-MMA-BLM
1    requests that the Court grant Plaintiff an additional sixty (60) days in which to file a
2    response brief, either proceeding through new counsel or pro se.
3          As the Court has previously explained, “a summary judgment motion must be
4    decided on the merits, and it ‘must be denied on no other grounds than that the movant
5    has failed to meet its burden of demonstrating the absence of triable issues.’” Doc. No.
6    110 at 2 (citing Henry v. Gill Industries, Inc., 983 F.2d 943, 950 (9th Cir. 1993)). The
7    Court prefers not to proceed in this matter unless absolutely necessary without a
8    substantive response to Defendants’ motion for summary judgment.
9          Accordingly, the Court GRANTS Plaintiff’s ex parte motion. Plaintiff, proceeding
10   through counsel or pro se, must file a response in opposition to Defendants’ motion for
11   summary judgment on or before April 17, 2020. If Plaintiff files a timely response,
12   Defendants may file a reply in support of their motion on or before April 30, 2020.
13         In addition, if Plaintiff retains new counsel to represent him in this action, he must
14   file a Notice of Substitution of Counsel as soon thereafter as practicable. If Plaintiff does
15   not retain new counsel and wishes to proceed pro se, Plaintiff must file a Notice
16   substituting himself as counsel of record. If Plaintiff does not retain new counsel and
17   does not wish to proceed pro se, Plaintiff’s current counsel of record must file a Motion
18   to Withdraw as Counsel. The appropriate Notice of Substitution or Motion to Withdraw
19   must be filed on or before April 3, 2020.
20         IT IS SO ORDERED.
21   DATE: February 14, 2020                 _______________________________________
                                             HON. MICHAEL M. ANELLO
22
                                             United States District Judge
23
24
25
26
27
28

                                                   2
                                                                              3:16-cv-02458-MMA-BLM
